People v Holloway (2019 NY Slip Op 03252)





People v Holloway


2019 NY Slip Op 03252


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, AND NEMOYER, JJ. (Filed Apr. 26, 2019.)


MOTION NO. (358/10) KA 07-01557.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCHAD T. HOLLOWAY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.